DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f) 

*	Examiner notes that none of the limitations of Claims 1-20 is interpreted under 35 USC ' 112 (f).
Claim Rejections - 35 USC ' 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


*	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (USPGPub No. 20150121166).

	As per Claims 1-20, Goodman et al. depicts, in Fig. 2 and related description in paras. 6, 21 et seq., discloses error correction algorithm for a data processing device, same processing device comprising:, logic for interfacing memory, host controller, memory controller, first and second ECC circuits, wherein read data undergoes error detection and same first and second ECC circuits are selectively/concurrently accessed to correct first and second level errors based on expected error processing latencies, e.g.,  Fig. 2  & paras. “[0006] The present invention is generally directed to a method and related systems for providing requested data from a memory device of a computer system to a requesting unit of the computer system, by first transmitting the requested data as uncorrected data with correction information from a controller of the memory device to the requesting unit using a bypass path having a bypass latency, using the correction information at the requesting unit to determine that the uncorrected data contains an error having a specific complexity level, and sending a retry select signal from the requesting unit to the controller wherein the retry signal is based on the specific complexity level. 

    PNG
    media_image1.png
    571
    461
    media_image1.png
    Greyscale

The controller can then transmit the requested data as corrected data from the controller to the requesting unit using a selected one of a plurality of error correction units based on the retry select signal, wherein the error correction units provide different complexity levels of error correction and have different correction circuit latencies, each of the correction circuit latencies being greater than the bypass latency. The memory device can be a system memory device of the computer system in which case the controller is a system memory controller. The requesting unit may for example be a processor of the computer system. Although execution of a retry read increases latency for this single operation, overall throughput of the memory controller is considerably increased by providing multiple correction outputs and selecting the one output which is required for complete correction at that complexity level but provides minimum added latency. In the exemplary embodiment there are three error correction units including a 2-bit correction unit, a 4-bit correction unit, and an 8-bit correction unit...
[0021] The controller can then transmit the requested data as corrected data from the controller to the requesting unit using a selected one of a plurality of error correction units based on the retry select signal, wherein the error correction units provide different complexity levels of error correction and have different correction circuit latencies, each of the correction circuit latencies being greater than the bypass latency. The memory device can be a system memory device of the computer system in which case the controller is a system memory controller. The requesting unit may for example be a processor of the computer system. Although execution of a retry read increases latency for this single operation, overall throughput of the memory controller is considerably increased by providing multiple correction outputs and selecting the one output which is required for complete correction at that complexity level but provides minimum added latency. In the exemplary embodiment there are three error correction units including a 2-bit correction unit, a 4-bit correction unit, and an 8-bit correction unit.”
	As per Claims:
1, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq., equivalent memory controller configured to -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_control a memory accessed by a device connected to a host processor via a bus, the memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller comprising: a first -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit configured to communicate with the host processor; a second -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit configured to communicate with the memory; an error-e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _ detection circuit configured to-e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _ detect an error present in data read from the second -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit in response to a first read request received from the first -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit; a -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit configured to correct the detected error based on at least one of a reference -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_latency and a reference error correction level included in a first error correction option; and a -e.g., Goodman’s Fig. 2: Block 60 and paras. 6, 11, 22, 24: retry read _fixed error correction circuit configured to correct the-e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _ detected error in parallel with an operation of the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit.  
2, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller of claim 1, wherein the error detection circuit is configured to: provide the data to the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit so that the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit corrects the error according to whether it is possible to -e.g., Goodman’s Fig. 2 and paras. 23-25: satify/requirement _ satisfy the reference error correction level within the reference -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_latency.  
3, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller of claim 2, wherein the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit is configured to generate a read response comprising an error -e.g., Goodman’s Fig. 2: Block 60 and paras. 24, 26: error indicator/flag _flag, and wherein the read response and corrected data are provided to the host processor through the first -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit.  
4, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller of claim 1, further comprising: a -e.g., Goodman’s Fig. 2 and paras. 4-5, 18, 20: buffer/register/storage _ buffer storing correction data corrected by the -e.g., Goodman’s Fig. 2: Block 60 and paras. 6, 11, 22, 24: retry read _fixed error correction circuit.  
5, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller of claim 4, wherein, when receiving a second read request for the data from the first -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit, the correction data stored in the -e.g., Goodman’s Fig. 2 and paras. 4-5, 18, 20: buffer/register/storage _ buffer is provided to the host processor through the first -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit.  
6, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller of claim 1, further comprising: an error correction setting circuit configured to provide device information comprising at least one of a -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_latency value achievable by the device or an error correction level value achievable by the device to the host processor, through at least one of the first -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit and the bus , and receive the first error correction option set by the host processor based on the device information.  
7, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller of claim 1, wherein the memory is included in a device memory attached to the device and accessible by the host processor through the device.  
8, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller of claim 1, wherein the first -e.g., Goodman’s Fig. 2 and paras. 6, 16-17_interface circuit is configured to communicate with the host processor based on a protocol of the bus.  
9, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  method performed by a device connected to a host processor via a bus, the method comprising: receiving a first read request from the host processor; transmitting the first read request to a memory and reading data corresponding to the first read request from the memory;-e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _ detecting an error of read data; correcting the error included in the read data based on at least one of a reference -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_latency or a reference error correction level included in a first error correction option; and providing first correction data to the host processor.  
10, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  method of claim 9, wherein the correcting of the error included in the read data comprises: according to whether it is possible to -e.g., Goodman’s Fig. 2 and paras. 23-25: satify/requirement _ satisfy the reference error correction level within the reference -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_latency, correcting the error through a -e.g., Goodman’s Fig. 2: Block 60 and paras. 6, 11, 22, 24: retry read _fixed error correction circuit or a -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit, wherein the -e.g., Goodman’s Fig. 2: Block 60 and paras. 6, 11, 22, 24: retry read _fixed error correction circuit is configured to correct the read data to an error-free state, and wherein the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit is configured to correct the read data to -e.g., Goodman’s Fig. 2 and paras. 23-25: satify/requirement _ satisfy the reference error correction level.  
11, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  method of claim 10, wherein the providing of the first correction data to the host processor comprises: further providing a read response to the first read request together with the first correction data corrected by the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit, wherein the read response comprises an error -e.g., Goodman’s Fig. 2: Block 60 and paras. 24, 26: error indicator/flag _flag set by the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit.  
12, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  method of claim 10, wherein the -e.g., Goodman’s Fig. 2: Block 60 and paras. 6, 11, 22, 24: retry read _fixed error correction circuit is configured to: correct the read data in parallel with the -e.g., Goodman’s Fig. 2 and paras. 20-21: error detection/different complex ECC _variable error correction circuit to generate second correction data and store the second correction data in a -e.g., Goodman’s Fig. 2 and paras. 4-5, 18, 20: buffer/register/storage _ buffer.  
13, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  method of claim 12, further comprising: receiving a second read -e.g., Goodman’s Fig. 2 and paras. 5-6 _ request for data from the host processor; and providing the second correction data stored in the -e.g., Goodman’s Fig. 2 and paras. 4-5, 18, 20: buffer/register/storage _ buffer to the host processor.  
14, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  method of claim 9, wherein the memory comprises at least one storage class memory.  
15, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  method of claim 9, wherein the first read -e.g., Goodman’s Fig. 2 and paras. 5-6 _ request is received from the host processor via the bus based on a protocol of the bus, and wherein the first correction data is provided to the host processor via the bus based on the protocol.  
16, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  system comprising: a host processor comprising at least one core configured to execute instructions; a memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller connected to the host processor via a bus; and a memory configured to be accessed through the memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller, wherein the memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller is configured to read data corresponding to a first read -e.g., Goodman’s Fig. 2 and paras. 5-6 _ request of the host processor from the memory, and perform in parallel a first error correction operation based on at least one of a reference -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_latency or a reference error correction level included in a first error correction operation, and a second error correction operation based on a maximum error correction level on an error included in the data.  
17, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  system of claim 16, wherein first correction data generated through the first error correction operation is provided to the host processor, and wherein second correction data generated through the second error correction operation is stored in a -e.g., Goodman’s Fig. 2 and paras. 4-5, 18, 20: buffer/register/storage _ buffer.  
18, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  system of claim 17, wherein the memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller is configured to generate a read response comprising an error -e.g., Goodman’s Fig. 2: Block 60 and paras. 24, 26: error indicator/flag _flag, and provide the read response together with the first correction data to the host processor.  
19, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  system of claim 17, wherein the memory -e.g., Goodman’s Fig. 2 and paras. 6-7, 21_controller is configured to receive a second read -e.g., Goodman’s Fig. 2 and paras. 5-6 _ request for the data from the host processor, and provide second correction data stored in the -e.g., Goodman’s Fig. 2 and paras. 4-5, 18, 20: buffer/register/storage _ buffer to the host processor.  
20, Goodman et al. depicts, in Figs. 1-3 and related description in paras. 6-7, 21  et seq.,  system of claim 19, wherein a -e.g., Goodman’s Fig. 2 and paras. 23-24: time comparison _ time required to generate the first correction data through the first error correction operation is shorter than a -e.g., Goodman’s Fig. 2 and paras. 23-24: time comparison _ time required to generate the second correction data through the second error correction operation.

***
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20190317855) to Prathapan discloses method for operating a CODE MEMORY device, at para. 17, wherein “ In parallel (e.g., both operating concurrently and operating on a parallel path), the error-correcting code is regenerated (re-computed) and a syndrome is generated for the read data by comparing the regenerated error-correcting code against the stored error-correcting code in code memory. The syndrome is used to decode the data bit error location in case of a single bit error detection. If an error is found to be in a bit location that is used to generate the combined data for computing a new error-correcting code for a partial write, the memory controller flips corrupted bits (through an XOR operation) and the resulting repaired data (which includes the partial write data) is written to memory. Similarly, bits in the error-correcting code that are impacted by corrupted data bits are flipped (through an XOR function) using a relatively simple logic gate operation (e.g., one level of logic) to generate a repaired error-correcting code, which is written to the ECC memory. By generating the error-correcting code for the read and write paths in parallel, the timing of the controller is relaxed by avoiding the need for serial (back-to-back) calculations of error-correcting codes. In particular, by employing the parallel paths, as described herein, the partial write can be completed in two (2) clock cycles. In such a situation, during a first clock cycle, data is read from the data memory. During a second clock cycle, combined data is generated by combining data in the partial write with the read data, a new error-correcting code for the combined data is computed, and the combined data and the new error correcting code are written to the ECC memory (after the XOR function)..…”  
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112